Citation Nr: 1236323	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  10-16 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to financial assistance in the purchase of an automobile.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse.


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to July 1980.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which denied the claim for financial assistance in the purchase of an automobile.  

In March 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.


FINDING OF FACT

The Veteran previously received a grant for the purchase an automobile.


CONCLUSION OF LAW

The criteria for financial assistance in the purchase of an automobile or other conveyance have not been met.  38 U.S.C.A. §§ 3901, 3902, 3903 (West 2002); 38 C.F.R. § 3.808 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board finds that no further action is necessary to comply with VA's duties to notify and assist the Veteran under the Veterans Claims Assistance Act of 2000 (VCAA). 38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132   (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  As set forth in more detail below, the facts in this case are not in dispute and the Veteran's appeal must be denied as a matter of law.  Thus, the Board finds that any deficiency in VA's duties to notify or assist in the development of the claim is harmless error.  Neither the Veteran nor her representative argued otherwise. 


Automobile Grant

VA assists in providing an automobile or other conveyance to each eligible person by paying the total purchase price of the automobile or other conveyance (including all State, local, and other taxes) or a prescribed limit, whichever is the lesser, to the seller from whom the eligible person is purchasing under a sales agreement between the seller and the eligible person.  38 U.S.C.A. § 3902 (West 2002).  No eligible person shall be entitled to receive more than one automobile or other conveyance. 38 U.S.C.A. § 3903; 38 C.F.R. § 3.808 (2011). 

The pertinent facts in this case are not in dispute.  The Veteran initially filed for financial assistance in the purchase of an automobile or other conveyance in May 1991.  The application indicates that the claim was granted and paid in October 1991.  The record also shows that the Veteran has received adaptive equipment for various automobiles since the 1990s.  She was most recently awarded adaptive equipment benefits for a 2009 Ford E150 Club Wagon in January 2010.  

The Veteran's current application for financial assistance in the purchase of an automobile was received by VA in June 2007.  Although an April 2008 administrative decision originally informed the Veteran that her application was approved, this decision was mailed in error and a subsequent June 2009 decision notified the Veteran that the claim for an additional automobile grant was denied.  The decision also informed the Veteran that an automobile grant was a one-time grant of benefits that she had already used.  

The Veteran contends that she was unaware the automobile grant was a one-time benefit and the award should be granted on the basis of equity.  The Veteran testified in March 2011 that she and her husband were forced to take out a loan to cover the cost of their most recently purchased vehicle.  The Veteran's representative also argued in February 2011 that equitable relief is appropriate in this case due to VA's error in initially informing the Veteran that an automobile grant was authorized in April 2008.  

Review of the evidence clearly shows that the Veteran was previously awarded financial assistance in the purchase of an automobile or other conveyance in 1991.  Because the law specifically provides that a Veteran may not receive more than one automobile allowance, her current application for an automobile allowance must be denied.  38 U.S.C.A. § 3903.  Although the Veteran may not have been aware the requested automobile grant was a one-time benefit, ignorance of VA's statutes and regulations cannot form the basis of an award in this case.  See Morris v. Derwinski, 1 Vet. App. 261 (1991), citing  Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380 (1947) (individuals dealing with the Government are charged with knowledge of Federal statutes and lawfully promulgated agency regulations).  

To the extent that the Veteran was misinformed by VA regarding the availability of an automobile allowance in April 2008, the Board is sympathetic to her situation, but being a victim of misinformation regarding a claim cannot estop the government from denying a benefit.  See McCay v. Brown, 106 F.3d 1577, 1582 (Fed. Cir. 1997) and Elsevier  v. Derwinski, 1 Vet. App. 150, 153-55 (1991).  The Board also notes that it is without authority to grant the Veteran's claim on an equitable basis and instead is constrained to follow the specific provisions of the law.  See 38 U.S.C.A. § 7104 (West 2002); Taylor v. West, 11 Vet. App. 436, 440-441 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  

Finally, the Board notes that the Veteran's application for adaptive equipment in her current vehicle was granted in January 2010.  As stated in the June 2009 administrative decision on appeal, an adaptive equipment allowance may be paid more than once and includes such equipment as power steering, power brakes, and power seats.  38 U.S.C.A. § 3.903; 38 C.F.R. § 3.808 (2011).  Adaptive equipment and an automobile allowance, while sharing similar eligibility criteria, are two separate benefits and the law before the Board clearly states that an automobile allowance may only be used once.  As the Veteran has already been in receipt of this benefit, the claim is denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994) (when the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law).


ORDER

Entitlement to financial assistance in the purchase of an automobile is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


